Citation Nr: 1224793	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for enuresis, claimed as a kidney condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for multiple left rib fractures.

3.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from August 1942 to June 1943.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a February 2009 hearing held before a Veterans Law Judge via videoconference from the RO; a transcript of the hearing is of record.  In March 2009, the presiding Judge issued a remand, returning all three issues to the RO for further development.  The Judge who conducted the hearing and issued the March 2009 remand is no longer employed by the Board.  By regulation, the Judge who conducts the hearing must participate in the adjudication of the claim.  38 C.F.R. § 707.  As that it not possible in this case, the Board offered the Veteran a new hearing before another Judge, who would then be able to issue a decision on the appeal.  The Veteran replied in June 2012 that he did not desire a new hearing. Adjudication may therefore proceed on the record. 


FINDINGS OF FACT

1.  Service connection for enuresis and a kidney condition was denied in an unappealed February 1948 decision which declined to reverse a prior decision that enuresis was a constitutional or developmental abnormality not subject to service connection; the denial became final in February 1949.

2.  Evidence received since February 1948 was previously considered by agency decision makers and is cumulative and redundant of evidence already of record, or it fails to address an unestablished fact or raise the possibility of substantiating the claim.

3.  Service connection for multiple left rib fractures, as residuals of an automobile accident, was most recently denied in an unappealed April 1971 decision on the grounds that no nexus to service was shown; the denial became final in April 1972.

4.  Evidence received since April 1971 was previously considered by agency decision makers and is cumulative and redundant of evidence already of record, or it fails to address an unestablished fact or raise the possibility of substantiating the claim.

5.  The Veteran did not sustain a back injury in service, and no currently diagnosed disability of the back was first manifested in service or within the first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for enuresis, claimed as a kidney condition, are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

2.  The criteria for reopening a previously denied claim of service connection for multiple left rib fractures are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

3.  The criteria for service connection of residuals of a back injury are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2006 and April 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The April 2009 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, and the need to submit new and material evidence to reopen the previously denied claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was subsequently readjudicated, most recently in a July 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Importantly, the Veteran's service treatment records had been associated with his claims file prior to the 1973 fire at the National Personnel Records Center (NPRC), and so there is no reason to believe that we do not have complete service treatment records associated with the claims file.  VA has additionally investigated the possibility of records existing under other names used by the Veteran in the past, with negative results.  The Veteran independently obtained a Surgeon General's Office (SGO) report regarding his in-service treatment which is of record.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

No VA examinations have been secured in connection with the current claims.  The duty to examine does not attach until after previously denied claims are reopened.  38 C.F.R. § 3.159(c)(4)(iii).  With respect to the back injury claim, there is no evidence of any injury or disease affecting the back in service, and so even the low threshold for determining the possibility of establishing a nexus to service cannot be met.  No examination is necessary in such situations.  38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Private records identified by the Veteran from a Dr. GH are unavailable, as the Veteran has no idea where the doctor or his records may currently be located.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

      Enuresis/Kidney Condition

Service connection for enuresis, which the Veteran has referred to as a kidney condition and is manifested as an involuntary release of urine, was most recently denied in a February 1948 rating decision.  This decision determined that no change was warranted to a July 1943 rating decision which found that enuresis was a congenital or developmental disorder which pre-existed service and was not aggravated by service.  Evidence of record included complete service treatment records showing in-service treatment and the Veteran's repeated reports of bedwetting since childhood, as well as his allegations of aggravation of a pre-existing condition by service.

Since February 1948, the Veteran has submitted, or VA has obtained on his behalf, extensive private and VA treatment records, none of which show treatment for any kidney condition or type of urinary incontinence.  No care provider has offered any findings or conclusions related to the claimed condition.  The newly obtained medical evidence is therefore not material, as it is not at all relevant to the matter of enuresis or a kidney condition.

An SGO report received in November 2004 is not new; it is a summary of the service treatment records already contained in the claims file, generated as an alternative record for Veteran's whose complete records may have been affected by the 1973 NPRC fire.  Importantly, because the information is a summation of records already associated with the claims file when VA previously decided the claim, the provisions of 38 C.F.R. § 3.156(c), defining new and unconsidered relevant service department records as new and material, is not applicable.  

Finally, the Veteran has repeated his allegations regarding the aggravation of his genitourinary condition during service.  While he has added some detail to his allegations, including alleging that he was given "saltpeter water" to control his libido, his basic contention has remained the same, and has been fully and fairly considered.  Further, the already considered service treatment records document the use of silver proteins/nitrates, sometimes called saltpeter, in treating a gonorrhea infection.  The allegations, having already been fully considered, are not new.

The Veteran has also recently alleged that his genitourinary condition did not in fact pre-exist service, and arose only after his entry into service.  This is contrary to his repeated statements in service treatment records and his post-service claim in July 1943.  While credibility is presumed for purposes of reopening, the Board is not bound to accept the incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).  The changed history by the Veteran is patently incredible in light of the documented evidence and prior admissions of record.  The new allegation of direct service connection cannot constitute new and material evidence, as the incredible allegation is unsupportable and cannot raise any possibility of substantiating the claim.

New and material evidence not having been submitted, reopening of the previously denied claim of service connection for enuresis, claimed as a kidney condition, is not warranted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.

	Rib Fractures

Service connection for multiple left rib fractures, as the residual of being struck by an automobile in service, was most recently denied in April 1971, based on a finding that there was no nexus to service shown.  Service treatment records did not show the occurrence of the accident or any treatment for the claimed injury.  The Veteran had alleged that he was struck by a car in or near New Orleans, and was hospitalized for several months immediately prior to his discharge as a result.

Since April 1971, the Veteran has submitted or VA has obtained on his behalf extensive private and VA treatment records.  While these records are new, they are not generally material, as they contain no information regarding a rib fracture.

There is one reference to a rib injury is found in June 1962 Illinois Department of Corrections records documenting the Veteran's health at the time of a transfer between prisons following his conviction for armed robbery.  The Veteran reported that he had sustained a fracture of three ribs on the left side in 1948 while in the Army.  The Veteran was not in the Army in 1948, and his allegation is therefore patently incredible.  Further, no post-service medical record contains any clinical finding, such as an x-ray report or physical description, corroborating the Veteran's allegation.  This record, while material, is not new.  It is merely a repetition of the Veteran's allegations of in-service injury, made to a doctor instead of VA.  Mere repetition of the allegations in a medical record does not transform them into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Similarly, the Veteran's other repeated allegations of injury and hospitalization in service have already been considered by agency decision makers, and are therefore not new.  

New and material evidence not having been submitted, reopening of the previously denied claim of service connection for multiple left rib fractures is not warranted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that, as a pedestrian, he was struck by a car in New Orleans, and was hospitalized for several months with injuries, including of his back.  This is the same incident in which he alleges he fractured his rib. 

Service treatment records reflect no indication of any car accident or physical injuries consistent with such an event.  The Veteran was hospitalized in service, but not for the reason he alleges.  In September 1942, the Veteran was treated for gonorrhea and urinary problems.  In April 1943, through his June 1943 discharge, the Veteran was treated for enuresis and bedwetting.  This condition rendered him unfit for service and was the basis for his discharge.  No complaints of back pain or reports of being struck are noted, and there is no indication that x-rays or similar tests, expected where a fracture was possible, were undertaken.

The Veteran alleges that his records are incomplete.  The contention is unsupported by the record.  Service treatment records associated with the claims file cover the entirety of the Veteran's period of service, with no gaps.  Further, the time period during which he reports the accident occurred is among the best documented, as it coincides with his final hospitalization for enuresis prior to discharge.  VA has investigated the multiple names under which the Veteran has made his allegations, and there is no indication that there are any outstanding service records; NPRC has certified that there are no additional records under any name.  

The Veteran stated at his February 2009 videoconference hearing that he believed the records of the accident and related injuries had been removed from his file because someone had paid him $100.00 to sign what appeared to be a release of liability.  This allegation is not credible.  While a legal release may actually have been signed, it would not have involved the extensive redaction which would have been required to validate the Veteran's allegation.  

The Veteran has not consistently reported the occurrence of an in-service accident.  He made no mention of such in his original claim for benefits in July 1943; he first raised it in December 1944.  It was at that time VA first investigated the Veteran's possible use of another's service records, and the filing of multiple claims under other names.  The Veteran has additionally made baldly contradictory statements regarding the onset of enuresis with the clear purpose of obtaining benefits by changing his long-standing allegations.  For these reasons, as well as the absence of corroborating contemporaneous records, the Veteran must be found to be not credible.  The conclusion that the reported automobile accident and the alleged associated injuries simply did not occur is inescapable.  

There is no other allegation or showing of in-service disease or injury of the back which could support a finding of direct service connection, and no medical provider has offered any finding or opinion relating a current back disability to service.

Consideration has also been given to the possibility of presumptive service connection; even in the absence of a specific injury or disease, service connection is presumed if arthritis of the back was diagnosed to a compensable degree within the first post-service year.  However, the first indication of any back problem is noted in September 1966 Illinois prison records, when the Veteran complained of back pain of about a month's duration.  X-rays showed no bone abnormalities.  More recent private records, from Dr. JTH, refer to arthritis and back pain in January 2009.  The first showing of arthritis is 50 years after service; even if it is presumed that 1966 complaints represented an early and undetected onset of arthritic changes, it was still 20 years after separation, well after the end of the applicable presumptive period.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for residuals of a back injury is not warranted.












ORDER

Reopening of the previously denied claim of service connection for enuresis, claimed as a kidney condition, is denied.

Reopening of the previously denied claim of service connection for multiple left rib fractures is denied.

Service connection for residuals of a back injury is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


